Case: 13-12786    Date Filed: 04/17/2014     Page: 1 of 6


                                                            [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12786
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 4:04-cv-00105-MP-GRJ



ROSS J. LAWSON,

                                                Plaintiff - Appellant,

versus

SECRETARY, DEPARTMENT OF
CORRECTIONS, et al.,

                                                Defendants,

DEPARTMENT OF CORRECTIONS,

                                                Defendant - Appellee.

                       ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                             (April 17, 2014)
                Case: 13-12786      Date Filed: 04/17/2014      Page: 2 of 6


Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

       Ross Lawson, proceeding pro se, has filed a motion to reconsider this court’s

order dated November 14, 2013, denying his motion for an injunction pending

appeal. 1 He also appeals the district court’s dismissal of his 42 U.S.C. § 1983

complaint alleging that the Department of Corrections’s (DOC) policies impose a

substantial burden on his religious conduct in violation of the Religious Land Use

and Institutionalized Persons Act of 2000 (RLUIPA) and the Florida Religious

Freedom Restoration Act (FRFRA) as a sanction under Federal Rule of Civil

Procedure 11(c). The district court’s sanction relied on the magistrate judge’s

finding2 that because Lawson did not have sincere beliefs in his faith he had

“misrepresented facts . . . and pursued a frivolous, malicious claim.” The

magistrate judge based this finding on evidence that Lawson did not attend

morning prayer services, declined a work proscription for the Sabbath, and

consumed non-Kosher foods. The district court adopted the magistrate judge’s

Report and dismissed Lawson’s claims as a Rule 11 sanction for filing a pleading


       1
         Because he has not alleged any points of law or fact that this court overlooked or
misapprehended in dismissing his appeal, his motion for reconsideration is denied. See Fed. R.
App. P. 40(a)(2).
       2
         The magistrate’s Third Report and Recommendation (Report) was filed on November 3,
2009 in response to the DOC’s Emergency Motion for Sanctions and Evidentiary Hearing, which
sought dismissal of the case as frivolous under 28 U.S.C. § 1915. The district court’s order
adopting the Report as the basis for its Rule 11 dismissal of Lawson’s case was filed on March
13, 2013.
                                              2
               Case: 13-12786     Date Filed: 04/17/2014    Page: 3 of 6


containing false allegations. Lawson argues that the district court inappropriately

resolved genuine issues of material fact related to his religious sincerity.

Additionally, Lawson argues that the district court abused its discretion by granting

Rule 11 sanctions based on a clearly erroneous assessment of the evidence.

      This case comes before us now for the third time. Previously, we affirmed

the district court’s decision to dismiss Lawson’s claim as frivolous under

28 U.S.C. § 1915(e)(2)(B). Lawson v. Sec’y, Fla. Dep’t of Corrs., 427 F. App’x

799, 801–02 (11th Cir. 2011) (per curiam). However, Lawson’s Motion for

Rehearing was granted, and we ultimately reversed the district court’s dismissal

based on our determination that § 1915 did not apply to Lawson because he paid

his initial filing fee in full. Lawson v. Sec’y, Fla. Dep’t of Corrs., 454 F. App’x

706, 707–09 (11th Cir. 2011) (per curiam). On remand, the district court clarified

that it did not “dismiss[] [Lawson’s] case as frivolous under 28 U.S.C. §

1915(e)(2)(B)(i) but rather as a sanction for filing a pleading containing false

allegations, pursuant to Rule 11(c) of the Federal Rules of Civil Procedure.”

Lawson v. Sec’y, Fla. Dep’t of Corrs., No. 4:04–cv–00105–MP–AK, 2013 WL
978991, at *1 (N.D. Fla. Mar. 13, 2013). After careful review, we reverse.

      We review “all aspects of a district court’s Rule 11 determination” for abuse

of discretion. McGregor v. Bd. of Comm’rs of Palm Beach Cnty., 956 F.2d 1017,

1022 (11th Cir. 1992) (per curiam). A district court abuses its discretion by


                                           3
              Case: 13-12786     Date Filed: 04/17/2014    Page: 4 of 6


“bas[ing] its ruling on an erroneous view of the law or on a clearly erroneous

assessment of the evidence.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,

405, 110 S. Ct. 2447, 2461 (1990).

      “[T]he imposition of a Rule 11 sanction is not a judgment on the merits of an

action. Rather, it requires the determination of a collateral issue: whether the

attorney has abused the judicial process, and, if so, what sanction would be

appropriate.” Id. at 396, 110 S. Ct. at 2456. Rule 11 sanctions may be assessed

for, inter alia, filing a pleading that has no reasonable factual basis. Massengale v.

Ray, 267 F.3d 1298, 1301 (11th Cir. 2001) (per curiam). A court considering a

motion for sanctions must determine whether a party’s claims or assertions are

objectively frivolous in fact or law, and, if they are, determine whether the person

who signed the pleading should have been aware of the frivolity. Worldwide

Primates, Inc. v. McGreal, 87 F.3d 1252, 1254 (11th Cir. 1996). “A factual claim

is frivolous if no reasonably competent attorney could conclude that it has a

reasonable evidentiary basis. Thus, where no evidence or only patently frivolous

evidence is offered to support factual contentions, sanctions can be imposed.”

Thompson v. RelationServe Media, Inc., 610 F.3d 628, 665 (2010) (citation and

internal quotation marks omitted); see also Davis v. Carl, 906 F.2d 533, 536 (11th

Cir. 1990) (noting that the imposition of Rule 11 sanctions based on groundless

factual allegations are only appropriate where “plaintiffs offer[] no evidence to


                                          4
              Case: 13-12786     Date Filed: 04/17/2014   Page: 5 of 6


support their allegations”). Where the evidence, although “weak or self-serving,”

is reasonable, sanctions cannot be imposed. Thompson, 610 F.3d at 665 (internal

quotation marks omitted).

      Here, the district court abused its discretion by dismissing Lawson’s claim

as a Rule 11 sanction because it based its decision on a clearly erroneous

assessment of the evidence. Our review of the record indicates that Lawson has

provided some evidence supporting his allegation that he is a devout follower of

Orthodox Judaism. Specifically, Lawson asserts that he was born Jewish and “has

been a sincere adherent of the Jewish (Orthodox) faith since 1997.” Additionally,

he has provided evidence that he makes daily use of his religious texts and spends

his mornings in prayer. Thus, the district court’s imposition of sanctions pursuant

to Rule 11 was based on a clearly erroneous assessment of the evidence. See

Davis, 906 F.2d at 536 (stating that Rule 11 sanctions for factually groundless

claims should only be imposed where “plaintiffs offer[] no evidence to support

their allegations”). To be sure, the DOC has provided evidence suggesting that

Lawson’s beliefs are insincere—evidence relied on by the district court but

disputed by the parties here on appeal. The dispositive issue, however, is not

whether the DOC’s rebuttal evidence is strong enough to defeat Lawson’s claims

on the merits. Rather, it is whether Lawson has provided any evidence supporting

his claims. See Cooter & Gell, 496 U.S. at 396, 110 S. Ct. at 2456. He has. The


                                         5
               Case: 13-12786     Date Filed: 04/17/2014    Page: 6 of 6


fact that Lawson has provided some evidence showing the sincerity of his beliefs is

sufficient to establish that Rule 11 sanctions are inappropriate in this situation. It is

entirely possible that Lawson’s claims will fail on the merits. That does not,

however, provide an avenue for dismissing his complaint as a Rule 11 sanction.

Accordingly, we REVERSE the district court’s decision to impose sanctions under

Rule 11.

      REVERSED AND REMANDED.




                                           6